DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Performing examination on the present application, filed on or after March 16, 2013, under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 09/10/2021, with respect to claims 1-4, 6-15, 17-19 and 21-23 have been fully considered.  Regarding the Rejections under 35 U.S.C. § 101, the amendment does not overcome this rejection. During the interview of 09/09/2021, the Examiner suggestion stated, “amendment is recommended to define controlling the vehicle.” Although the claim amended claims state, “providing, by the computing system, the control signal associated with operation of the vehicle,” this limitation does not define any clear limitation to physically control the vehicle. Examiner suggests amending the claims to include language found in applicant PGPub 20190329790, at least paragraph [0038]. Regarding the Rejections under 35 U.S.C. § 102, 103, and 112(b), the arguments and amended claims have been considered and are persuasive. Therefore, the rejection of claims 1-4, 6-15, 17-19 under 35 U.S.C. § 102, 103, and 112(b) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) GOLSTON et al., US 20180251122, and BEN-AIRE, 20030208289, and previously disclosed prior art reference(s) ANDERSON, ZHANG and SCHALK. The grounds for rejection in view of amended claims are provided below.

Claim Objections
Claim 1 objected to because of the following informalities: misspelling of the word indicative in line 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 12, and 8 are directed toward an apparatus, and independent claim 7 is directed to a method. Therefore, each of the independent claims 1, 7, and 8 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the independent claims 1, 12, and 17 are also directed to an abstract idea without significantly more. The limitations computer-implemented acquiring sensor data descriptive of one or more passengers, inputting the sensor data to a machine-learned model, output of the machine-learned model, ride experience ratings classifying each detected ride experience event, computing a control signal associated with operation of the vehicle, and providing the control signal, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, with exception of the recitation of “computing and machine-learned”, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “computing and machine-learned” language, the “data descriptive of one or more passengers” in the context of the claims encompasses human recognition of the one or more passengers within If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. inputting the sensor data to a machine-learned ride experience model, and computing a ride experience control signal) then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor (i.e. computer-implemented) to perform “acquiring sensor data”, “inputting the sensor data to a machine-learned ride experience model”, and “computing a ride experience control signal” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9,10, 12-15, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GOLSTON et al., US 20180251122, herein further known as Golston, in view of BEN-AIRE, 20030208289, herein further known as Ben-Aire.

Regarding claim 1, Golston discloses a computer-implemented method, comprising: receiving, by a computing system (paragraph [0034], electronic device 102, see also at least FIG. 1) comprising one or more computing devices (paragraph [0034], processor), sensor data (paragraph [0033]) from one or more sensors  (paragraph [0039], image sensors) positioned within a cabin of a vehicle (paragraph [0039], inside vehicle), the sensor data (paragraph [0033]) being descriptive of one or more passengers (paragraph [0006], occupants) located within the cabin of the vehicle (paragraph [0006], interior of vehicle); inputting, by the computing system (paragraph [0034], electronic device), the sensor data (paragraph [0033]) to a machine-learned model (paragraph [0010]), wherein the machine-learned model (paragraph [0010]) is configured to: detect, within the sensor data (paragraph [0006]), the one or more passengers (paragraph [0006], occupants) and one or more body parts associated with the one or more passengers (paragraph [0006], occupants)  located within the cabin of the vehicle (paragraph [0006]), determine a body connection framework connecting the one or more body parts together of a passenger  (paragraph [0006], one occupant status) of the one or more passengers (paragraph [0006]), and perform a body pose analysis (paragraph [0065]) of the sensor data (paragraph [0033]) relative to the one or more body parts detected within the sensor data (paragraph [0033]), wherein the body pose analysis (paragraph [0065]) is performed by measuring relative movement of the body connection framework of the passenger; receiving, by the computing system (paragraph [0034], electronic device) as an output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010]), data including one or more ride experience events (paragraphs [0027] – [0028]) detected from the sensor data (paragraph [0033]) and one or more ride experience ratings (paragraph [0103]) classifying (paragraph [0072]) each respective detected ride experience event (paragraphs [0027] – [0028]), wherein the data is based at least in part on the body pose analysis of the machine-learned model, wherein a ride experience event (paragraphs [0027] – [0028]) is an event that occurred while the passenger is riding (paragraph [0063]) in the vehicle for a vehicle service (paragraph [0027]), and wherein a ride experience rating (paragraph [0103]) is indicative of how favorable an experience of the passenger (paragraph [0063], riding anxiety level) is with the respective ride experience event (paragraphs [0027] – [0028]); determining, by the computing system (paragraph [0034], electronic device) and based on the ride experience rating (paragraph [0103]) for each detected ride experience event (paragraphs [0027] – [0028]), a control signal associated with operation of the vehicle (paragraph [0132]); and providing, by the computing system, the control signal (paragraphs [0206] – [0208]) associated with operation of the vehicle (paragraph [0066]).
However, the method of Golston does not explicitly state one or more body parts associated with the one or more passengers, and determine a body connection framework connecting the one or more body parts together, and measuring relative movement of the body connection framework of the passenger.
Ben-Aire teaches a method wherein one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger (Ben-Aire, paragraphs [0016] – [0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 	
Additionally, the claimed invention is merely a combination of old, well known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 2, Golston discloses all elements of claim 1 above.
the machine-learned model (paragraph [0010])  is further configured to implement facial expression analysis (paragraph [0065]) based at least in part on the sensor data (paragraph [0033]).

Regarding claim 3, Golston discloses all elements of claim 2 above.
Golston discloses further a method wherein the sensor data (paragraph [0033]) comprises audio data (paragraph [00128]) from one or more audio sensors (paragraph [0079], microphones) positioned within the cabin of the vehicle (paragraph [0079], within the vehicle); and wherein the machine-learned model (paragraph [0010]) is further configured to implement sound analysis (paragraph [0079], speech recognition and/or natural language processing) of the audio data (paragraph [00128]).

Regarding claim 4, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the sensor data comprises image data (paragraph [0040], image data) from one or more image sensors (paragraph [0039], image sensors) positioned within the cabin of the vehicle (paragraph [0039], inside vehicle); and the machine-learned model is further configured to implement facial expression analysis (paragraph [0065]) based at least in part on the image data (paragraph [0040], image data).

Regarding claim 9, Golston discloses all elements of claim 1 above, including a vehicle control signal (paragraphs [0206] – [0208]).
 vehicle control signal (paragraphs [0206] – [0208]) provides data that can be used for adjusting a motion plan of the vehicle based in part on the ride experience data (paragraphs [0080] - [0081]). 

Regarding claim 10, Golston discloses all elements of claim 1 above, including a vehicle control signal (paragraphs [0206] – [0208]).
Golston discloses further, the control signal comprises a driving data log signal (paragraph [0038], occupant history, see also at least FIG. 1), wherein the driving data log signal triggers storage of data (paragraph [0060], occupant status data may be stored) associated with a detected ride experience event (paragraphs [0027] – [0028]) that can be used to determine metrics  (paragraphs [0075]) associated with overall passenger experience  (paragraphs [0028] while riding in the vehicle for the vehicle service  (paragraph [0027]).

	Regarding claim 12, Golston discloses a computing system (paragraph [0034], electronic device 102, see also at least FIG. 1), comprising: one or more sensors (paragraph [0039], image sensors) positioned within a cabin of a vehicle (paragraph [0039], inside vehicle) and configured to obtain sensor data (paragraph [0033]) being descriptive of an appearance of one or more passengers (paragraph [0006]) located within the cabin of the vehicle (paragraph [0039], inside vehicle); one or more processors (paragraph [0034], processor); a machine-learned model (paragraph [0010]) that has been trained to analyze the sensor data  (paragraph [0063], analyze one or more kinds of sensor data) by implementing a facial expression analysis (paragraph [0065], facial expressions) and a body pose analysis (paragraph [0065], gait, body motion, posture) of the sensor data (paragraph [0039], image sensors); and at least one tangible, non-transitory computer readable medium (paragraph [0012]) that stores instructions (paragraph [0042]) that, when executed by the one or more processors (paragraph [0034], processor), cause the one or more processors (paragraph [0034], processor) to perform operations (paragraph [0028], one or more operations), the operations comprising:  providing real-time samples (paragraph [0029]) of the sensor data (paragraph [0033]) to the machine-learned model (paragraph [0010]), wherein the machine-learned model (paragraph [0010]) is configured to: detect, within the sensor data (paragraph [0033]), the one or more passengers (paragraph [0006]) and one or more body parts associated with the one or more passengers located within the cabin of the vehicle (paragraph [0039], inside vehicle), determine a body connection framework connecting the one or more body parts together of a passenger of the one or more passengers (paragraph [0006]), and perform the body pose analysis (paragraph [0065]) of the sensor data (paragraph [0033]) relative to the one or more body parts detected within the sensor data (paragraph [0033]), wherein the body pose analysis (paragraph [0065], gait, body motion, posture) is performed by measuring relative movement of the body connection framework for the passenger; receiving as an output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010]), data including ride experience events (paragraphs [0027] – [0028]) detected from the sensor data (paragraph [0033]) and a classification (paragraph [0072]) for each detected ride experience event  (paragraphs [0027] – [0028]) according to a ride experience rating (paragraph [0103]), wherein the data is based at least in part on the body pose analysis of the machine- learned model, wherein a ride experience event (paragraphs [0027] – [0028]) is an event that occurred while the passenger is riding in the vehicle (paragraph [0063]) for a vehicle service (paragraph [0027]), and wherein a ride experience rating (paragraph [0103]) is indicative of how favorable an experience of the passenger (paragraph [0063], riding anxiety level) is with the respective ride experience event (paragraphs [0027] – [0028]); determining a control signal (paragraphs [0206] – [0208]) associated with operation of the vehicle (paragraph [0066]) based at least in part on the output (paragraph [0169], output occupant state)  of the machine-learned mode (paragraph [0010]); and providing the control signal (paragraphs [0206] – [0208]) associated with operation of the vehicle (paragraph [0066]).
However, the system of Golston does not explicitly state one or more body parts associated with the one or more passengers, and determine a body connection framework connecting the one or more body parts together, and measuring relative movement of the body connection framework of the passenger.
Ben-Aire teaches a system wherein one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger (Ben-Aire, paragraphs [0016] – [0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 	


Regarding claim 13, Golston discloses all elements of claim 12 above.
Golston discloses further a system comprising one or more audio sensors (paragraph [0079], microphones) positioned within a cabin of the vehicle (paragraph [0079], within the vehicle) and configured to obtain audio data (paragraph [0128]) descriptive of sound associated with the one or more passengers (paragraph [0079]) located within the cabin of the vehicle (paragraph [0079], inside vehicle); and wherein the machine-learned model (paragraph [0010]) has been trained to analyze the audio data (paragraph [0079], speech recognition and/or natural language processing) as part of detecting the ride experience events (paragraphs [0027] – [0028]). 

Regarding claim 14, the system of Golston discloses all elements of claim 12 above.
Golston discloses further a system determining the control signal   associated with operation of the vehicle (paragraph [0132]) based at least in part on the output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010])  comprises determining, based on the ride experience rating (paragraph [0103])  for each detected ride experience event (paragraphs [0027] – [0028]), the control signal associated with operation of the vehicle (paragraph [0132]).

Regarding claim 15, the system of Golston discloses all elements of claim 12 above.
Golston discloses further a system wherein: the machine-learned model (paragraph [0010]) is further configured to perform the facial expression analysis for the passenger (paragraph [0176]).

Regarding claim 17, Golston discloses an autonomous vehicle (paragraph [0027]), comprising: a sensor system comprising one or more image sensors  (paragraph [0034]),for obtaining respective sensor data (paragraph [0033]) associated with one or more passengers (paragraph [0006], occupants)of an autonomous vehicle (paragraph [0027]); a vehicle computing system (paragraph [0034], electronic device 102, see also at least FIG. 1) comprising: one or more processors (paragraph [0034], processor); and at least one tangible, non-transitory computer readable medium (paragraph [0012]) that stores instructions  (paragraph [0042]) that, when executed by the one or more processors (paragraph [0034], processor), (paragraph [0034], processor) to perform operations (paragraph [0028], one or more operations) comprising: inputting the sensor data (paragraph [0033]) to the machine-learned model (paragraph [0010]), wherein the machine-learned model (paragraph [0010]) is configured to: detect, within the sensor data, (paragraph [0033]), the one or more passengers (paragraph [0006]) and one or more body parts associated with the one or more passengers located within the cabin of the autonomous vehicle (paragraph [0027]), determine a body connection framework connecting the one or more body parts together of a passenger of the one or more passengers (paragraph [0006]), and perform body pose analysis (paragraph [0065])  of the sensor data (paragraph [0033]) relative to the one or more body parts detected within the sensor data (paragraph [0033]), wherein the body pose analysis (paragraph [0065], gait, body motion, posture) is performed by measuring relative movement of the body connection framework of the passenger; receiving, as an output (paragraph [0169], output occupant state) of the machine-learned model (paragraph [0010]), data including ride experience events (paragraphs [0027] – [0028]) detected from the sensor data (paragraph [0033]) and a classification (paragraph [0072]) for each detected ride experience event (paragraphs [0027] – [0028]) according to a ride experience rating (paragraph [0103]), wherein the data is based at least in part on the body pose analysis (paragraph [0065]) of the machine- learned model (paragraph [0010]), wherein a ride experience event (paragraphs [0027] – [0028]) is an event that occurred while the passenger is riding (paragraph [0063]) in the autonomous vehicle (paragraph [0027]) for a vehicle service (paragraph [0027]), and wherein a ride experience rating (paragraph [0103]) is indicative of how favorable an experience of the passenger (paragraph [0063], riding anxiety level) is with the respective ride experience event (paragraphs [0027] – [0028]); determining, based on the ride experience rating for each detected ride experience event, a control signal  (paragraphs [0206] – [0208]) associated with operation  (paragraph [0066]) of the autonomous vehicle (paragraph [0027]); and providing the control signal (paragraphs [0206] – [0208]) associated with operation of the autonomous vehicle (paragraph [0066]).
However, the autonomous vehicle of Golston does not explicitly state one or more body parts associated with the one or more passengers, and determine a body connection framework connecting the one or more body parts together, and measuring relative movement of the body connection framework of the passenger.
one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger (Ben-Aire, paragraphs [0016] – [0017]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including one or more body parts associated with the one or more passengers, determine a body connection framework connecting the one or more body parts together, and measure relative movement of the body connection framework of the passenger as taught by Ben-Aire.
One would be motivated to modify Golston in view of  Ben-Aire for the reasons stated in Ben-Aire paragraph [0007], to classify many different activities and paragraph [0015], recognition of an input human motion as being the most similar to one model human motion out of a collection of model human motion that are stored in a database. 	
Additionally, the claimed invention is merely a combination of old, well known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 18, Golston discloses all elements of claim 17 above.
Golston discloses further an autonomous vehicle (paragraph [0027]), wherein the sensor system comprises one or more audio sensors for obtaining audio data associated with the one or more passengers, wherein the machine-learned model is further configured to implement at least one of facial expression analysis of the sensor data, or sound analysis of the audio data.
Claim 18 is rejected under at least the same rationale as claims 4 and 13 above.

Regarding claim 19, Golston discloses all elements of claim 17 above.
Golston discloses further an autonomous vehicle (paragraph [0027]), wherein: the machine-learned model is further configured to implement facial expression analysis for the passenger
Claim 19 is rejected under at least the same rationale as claim 15 above.

Regarding claim 21, Golston discloses all elements of claim 1 above.
	Golston discloses further a method wherein the vehicle service (paragraph [0027]) comprises at least one of a passenger transportation service (paragraph [0027], self-driving ride share vehicle), a delivery service, a courier service, or another type of service.

Regarding claim 23, Golston discloses all elements of claim 12 above including wherein the control signal is associated with adjusting a motion of the vehicle based in part on the data (paragraphs [0080] - [0081]) including the ride experience events (paragraphs [0027] – [0028]) and the ride experience ratings (paragraph [0103]).

Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston and Ben-Aire in view of ANDERSON et al., US 20080270019, herein further known as Anderson.

Regarding claim 6, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (Golston, paragraph [0028], overall experience) classifying (Golston, paragraph [0072]) each detected ride experience event (Golston, paragraphs [0027] – [0028]) is selected from a predetermined class (Golston, paragraph [0072], detection model) comprising a good passenger experience rating and a bad passenger experience rating.
However, the method of Golston does not explicitly state a predetermined class comprising a good passenger experience rating and a bad passenger experience rating.
Anderson teaches a method wherein the ride experience rating classifying each detected ride experience event is selected from a predetermined class comprising a good passenger experience rating and a bad passenger experience rating (Anderson, paragraph [0061] RideGrid rating, favorable ratings (i.e. good passenger experience rating) bad ratings (i.e. bad passenger experience rating)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including a predetermined class comprising a good passenger experience rating and a bad passenger experience rating as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.


Regarding claim 7, Golston discloses all elements of claim 1 above.
Golston discloses further a method wherein the ride experience rating (Golston, paragraph [0103]) classifying (Golston, paragraphs [0072]) each detected ride experience event (Golston, paragraphs [0027] – [0028]) is dynamically (Golston, paragraph [0081]), adjusting driving control) determined on a gradient scale within a range of possible values.
However, the method of Golston does not explicitly state wherein the ride experience rating classifying each detected ride experience event is dynamically determined on a gradient scale within a range (Anderson, paragraph [0061]), using a fixed 1-N scale) of possible values.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including event is dynamically determined on a gradient scale within a range as taught by Anderson.
One would be motivated to modify Golston in view of Anderson for the reasons stated in Anderson paragraph [0004], in order to improve a system that would enable willing drivers and passengers to ride share in a cooperative and efficient manner. Furthermore, utilizing a simple and relatively small database of predetermined class, such as favorable ratings versus bad ratings, reduces the data processing required for the vehicles on-board computer.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston and Ben-Aire, in view of ZHANG et al., US 20190122360, herein further known as Zhang.
Regarding claim 8, Golston discloses all elements of claim 1 above including determining facial expressions (Golston, paragraph [0065], and paragraph [0072]) and determining body poses (Golston, paragraph [0065], and paragraph [0072], gait, body motion, posture), as part of determining the data (Golston, paragraph [0065]), including the one or more ride experience events (Golston, paragraphs [0027] – [0028]).
	However, the method of Golston does not explicitly state wherein the machine-learned model comprises a plurality of shared layers that are used at least in part for both determining facial expressions and determining body pose as part of determining ride experience events.
Zhang teaches a method wherein the machine-learned model comprises a plurality of shared layers that are used (paragraph [0020], AI framework can perform machine learning (e.g., deep learning), AI framework can comprise shared convolutional layers (i.e. plurality of shared layers)).

One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.
Additionally, the claimed invention is merely a combination of old, well known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 22, Golston discloses all elements of claim 1 above including a machine-learned model (paragraph [0010]).
	However, the method of Golston does not explicitly state wherein the machine-learned model comprises one or more facial expression layers, one or more body pose layers, and one or more sound layers.
Zhang teaches a method wherein the machine-learned model comprises a plurality of shared layers that are used (paragraph [0020], AI framework can perform machine learning (e.g., deep learning), AI framework can comprise shared convolutional layers (i.e. plurality of shared layers)).

One would be motivated to modify Golston in view of Zhang for the reasons stated in Zhang paragraph [0002], in order to improve accuracy and/or efficiency of a classification and/or an analysis of digital images over conventional artificial techniques which are generally difficult to achieve and reduce the labor-intensive processes of conventional artificial techniques for classification and/or analysis of digital images.
Additionally, the claimed invention is merely a combination of old, well known elements of human movement and human expression recognition methods and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golston and Ben-Aire, in view of SCHALK et al., US 20120253823, herein further known as Schalk.
Regarding claim 11, Golston discloses all elements of claim 1 above, including a vehicle control signal (paragraphs [0206] – [0208]).
However, the method of Golston  does not explicitly state wherein the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps.
an assistance signal (paragraph [0019]), wherein the assistance signal (paragraph [0041]) includes a request to initiate two-way conversation with the vehicle (paragraph [0023], automated dialog is continued with the person) for use in a determination of subsequent assistance steps (paragraph [0018], subsequent user interface steps (i.e. subsequent assistance steps) vehicle driver hears audio prompts and responds with speech to complete a task).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Golston by including the control signal comprises an assistance signal, wherein the assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps as taught by Schalk.
One would be motivated to modify Golston in view of Schalk for the reasons stated in Schalk Abstract, in order to minimize the frequency of the driver's visual and mechanical interactions with the interface, thereby eliminating unsafe distractions during driving conditions.  	Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and vehicle navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Therefore, from the teaching of Schalk it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Golston to include a trip assistance signal, wherein the trip assistance signal includes a request to initiate two-way conversation with the vehicle for use in a determination of subsequent assistance steps in order to minimize the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669         

/JESS WHITTINGTON/            Examiner, Art Unit 3669